DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 11, 13, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddle PN 2009/0083517 in view of Raj et al PN 2016/0379721.
In regards to claims 1, 11, 21:  Riddle teaches a method performed on a compu39ting platform having a processor including a plurality of processor cores (“processing unit 300 comprises processor 302 (comprising one to a plurality of processing cores)” figure 3 and Para [0086]) and a memory controller (306) coupled to memory (308), wherein at least a portion of the memory is implemented as shared memory (SVM)  (Shared memory” Para [0042]), the method comprising: implementing a request ring in a portion of the SVM, the request ring (“circular buffer” Para [0169]) including a plurality of slots in which descriptors (“descriptors” Para [0133]) are stored, each slot having an associated index (“entry pointer”/”tag” Para [0133]); receiving a plurality of requests to access the request ring from a plurality of concurrently executing worker threads (“In contrast to algorithms that protect access to shared data with locks, lock-free algorithms are specially designed to allow multiple threads to read and write shared data concurrently without corrupting it. "Lock-free" refers to the fact that no synchronization primitives such as mutexes or semaphores are involved. Para [0043]), each worker thread executing on one of the processor cores; for each request that is received from a worker thread, assigning, via a lockless arbiter (“work order module”) without using software locks (“lock free” Para [0043]), an index of an available slot (pointer of work entry Para [0133]) on the request ring (circular buffer) and returning the index to the worker thread (“The work order module selects (i.e. schedules) work for a processor and returns a pointer to the work queue entry that describes the work to the processor.” Para [0133]) making the request; or returning indicia to the worker thread indicating the request ring is full (“If the circular buffer is full (1510), the beltway add function returns "false" as an indicator to the calling process to allow it to perform error handling operations or a retry.” Para [0169]), wherein when an index is returned, the worker thread is enabled to write a descriptor to the available slot in the request ring corresponding to the index without contention from other worker threads.  Riddle teaches a shared memory instead of a shared virtual memory.  Riddle also does not expressly teach an offload device with hardware accelerators.  Riddle does state (“a large portion of the network processing is offloaded to the network processing unit 300, which with its dedicated hardware-level processing features allows for faster processing of network traffic.” Para [0131]) and having one or more accelerators (“protocol acceleration” Para [0131]),  Riddle however  does not expressly teach an offload device with hardware accelerators.  Raj et al expressly teaches hardware accelerators using shared virtual memory.  It would have been obvious to include hardware accelerators and shared virtual memory because this allows faster memory access and offloading by using a dedicated accelerator.
In regards to claims 3, 13, 23:  Riddle teaches “If the circular buffer is full (1510), the beltway add function returns "false" as an indicator to the calling process to allow it to perform error handling operations or a retry.” Para [0169] and figure 15 but does not state this is an overflow guard.  However figure 15 shows that if it is not full only then is the entry added to the circular buffer this therefore is an overflow guard.

Claim(s) 2, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddle PN 2009/0083517 in view of Raj et al PN 2016/0379721 as applied to claim 1 above, and further in view of Lentz et al PN 5,499,384.
In regards to claims 2, 12, 22:  Riddle teaches the pointers/tags are returned atomically (Para [0133],[0136]) as well as incrementing the Tag (Para [0152]) but does not expressly state the atomic operation requires locking the bus .  Lentz et al teaches (“pseudo-locked (no bus grant during atomic transfers) and locked cycles” Column 4 lines 58-67).  It would have been obvious to lock the bus during atomic transfer of the tag/pointer/index because this would have prevented a possible crossing of accesses also this is how atomic operations are performed.

Claim(s) 6-10, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddle PN 2009/0083517 in view of Raj et al PN 2016/0379721 as applied to claim 1 above, and further in view of Stanton PN 2009/0172212.
In regards to claims 6, 16:  Riddle teaches adding entries to the circular buffer/queue but does not teach a flag indicating if the data/descriptors has been written to the circular.  Stanton teaches “In one embodiment, the IOP may poll for a valid flag on an initiation queue 312 entry to know when a request packet 310A, 310B, 310N has been issued for that entry. The IOP stores the address of the last initiation queue 312 entry from which an IOP task was initiated, so the IOP knows to monitor the valid flag of the next entry to determine when another I/O task is ready to be handled. When the valid flag is set, the IOP locates the request packet based on the pointer to that request packet.” Para [0044]  It would have been obvious to include flags on status because this would prevent reading data out of a buffer entry before the data has been written into the buffer entry.
In regards to claims 7, 17:  Stanton teaches changing the value of the valid flag when the data becomes valid.
In regards to claims 8, 18:  Stanton teaches polling the queue and processing the valid request.  Stanton does not state if the value of the valid flag is flipped when the request is processed or if it remains valid so that it can be serviced over and over infinitely.  Official notice is taken that it is common to reset a valid flag when the request has been serviced.  It would have been obvious to reset the valid flag because this would have prevented servicing the same request over and over infinitely.
In regards to claims 9, 19: Riddle teaches a DMA controller.
In regards to claims 10, 20:  Riddle teaches “If the circular buffer is full (1510), the beltway add function returns "false" as an indicator to the calling process to allow it to perform error handling operations or a retry.” Para [0169] and figure 15 but does not state this is an overflow guard.  However figure 15 shows that if it is not full only then is the entry added to the circular buffer this therefore is an overflow guard.


Allowable Subject Matter
Claims 4-5, 14-15, 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 4, 14, 24:  The claim language includes incrementing the counter then checking if the buffer is greater than a threshold i.e. overflowing then decrementing the counter then returning an indication the buffer is full.  Riddle teaches checking if the buffer is full before incrementing therefore there is no need to decrement the counter since it was not improperly incremented in the condition that the buffer was full.  It would not have been obvious to increment the counter check if this is greater than the full condition then decrement the counter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robertson et al PN 2001/0038633 teaches a “valid line” indicating if  circular buffer entry is empty (i.e. not valid).
Johnson et al PN 6,745,266 teaches “During I/O operations, operating system 125 inserts I/O request packets into initiation queue 210, which may be a result of I/O requests from user 180. I/O manager 230 is configured to poll initiation queue 210 for valid l/O requests from OS 125.”
Ross PN 2013/0014120 teaches a circular buffer with each entry having a “ticket” that is assigned to requesters when they are given that entry of the buffer to write data into.
Grover et al PN 2015/0234933 teaches a circular buffer with pointers and a data area to write descriptors into.
Kumar et al teaches a lock free circular buffer including metadata.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187